Title: To Benjamin Franklin from Jean-Louis Brunnet, with Franklin’s Note for a Reply, 17 November 1784
From: Brunnet, Jean-Louis
To: Franklin, Benjamin


				
					
						Monseigneur,
						Fait à Dunkerque le 17 Novembre 1784./.
					
					Jean Brunet, natif de Louisbourg en Canada, Prend la liberte et la Confiance de répresenter à Votre Exellence, qu’en l’année mil Sept cent Soixante dix neuf, il a pris Service à Bord du navire Corsaire nommé le Bon-homme-Richard, Commandé par le Capitaine Paul-Jones, et armé a L’Orient Sous le Pavillon Américain, Par les Sieurs Monplaisir et Gourlandes, négocians du meme lieu, et par le Sieur Chaumont Banquier, négociant à Paris. Que le Suppliant a fait toutes les courses avec ce Corsaire qui a fait des prises Considérables.
					Qu’il fut enfin débarqué à Dunkerque, à cause de Ses Blessures ainsi que nombre d’autres blessés.
					Que le produit des prises a été renvoyé au dit Sieur Chaumont, principal intéressé dans l’Armement, lequel, contre les intentions de Sa Majesté, n’a encore fait aucune répartition à l’équipage.
					Il est Cependant vrai que le Suppliant est absolument dans un etat de Souffrance, éloigné de Sa famille qui réside actuellement a la Guadelouppe, l’une des isles françoises de l’Amérique Septentrionale; Dénué de toute ressource, Sans appui, Sans amis, Sans protecteur, et même dépourvû de Santé, il a Bésoin de recourir à Sa part aux prises pour lui faciliter les moyens de revoir Sa famille, où il désire se rendre, C’est le Sujet de Son recours—
					A votre Excellence,
					A Ce qu’il vous Plaise, Monseigneur, Lui accorder l’honneur de Votre Protection, en appuyant de Votre récommandation le Placet, ou mémoire, que le Suppliant vient d’adresser à Monseigneur Le marquis de Castries, ministre de la marine de france, pour l’objet dont il est fait mention en celui-ci.
					
					Ce faisant, il ne cessera de prier pour la Conservation et prospérité de Votre Excellence.
					
						
							Brunnet
						
					
				
				
					Restant rue des Casernes du Bastion Royale, à l’enseigne de La ville de Strasbourg, No. 5. à Dunkerque.
					A Son Excellence Monseigneur de Frankelein— Ambassadeur Pour les Etats unis de l’amérique à La Cour de france.
				
			 
				Endorsed: That I never had any Concern with the Prizes taken by the Bonhomme Richard, and that Commodore Jones being now at Paris, he would do well to apply to him for his Share &c
				Notation: Brunnel 17 Nov. 1784.—
			